Title: To Alexander Hamilton from Tench Coxe, 15 March 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, March 15, 1794. “Having duly examined the object of the petition of the Merchants, masters of vessels, and pilots of North-Carolina, referred to you on the 26th: instant by the House of Representatives, I have the honor to state to you what has occurred thereon.… The minute and accurate local knowledge requisite to the formation of a decided opinion, entirely satisfactory to the mind, is not attainable. It appears, however indubitable, that a lighted Beacon of the limited value contemplated, on either Occacock Island, or Shell Castle Island, will be greatly beneficial to the Trade and Navigation of North Carolina.”
